Citation Nr: 0113882	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post transurethral resection of the prostate, 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
service-connected fracture, base of first metacarpal of right 
hand.

3.  Entitlement to an increased (compensable) rating for 
service-connected otitis externa.

4.  Entitlement to an increased (compensable) rating for 
service-connected schistosomiasis.




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had approximately 20 years and eight months of 
active duty service, to include the period from March 1961 to 
July 1961 at which time he retired from active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in San Juan, the Commonwealth of Puerto 
Rico, 
which granted a claim for an increased rating for the 
veteran's service-connected status post transurethral 
resection of the prostate, evaluated as noncompensable, to 
the extent that it increased the evaluation for this 
disability to 10 percent disabling.  The RO also confirmed 
and continued noncompensable ratings for the veteran's 
service-connected otitis externa, schistosomiasis, and 
fracture, base of first metacarpal of right hand.  


FINDINGS OF FACT

1.  The veteran's status post transurethral resection of 
prostate is manifested by benign prostatic hyperplasia, but 
not daytime voiding of one and two hours or awakening to void 
three to four times per night.  

2.  The veteran's fracture, base of first metacarpal of right 
hand, is manifested by normal muscle strength in the right 
hand and wrist, with no sensory deficit, pain, functional 
loss, or limitation of motion.  

3.  The veteran's otitis externa is manifested by scaly ear 
canals and left ear cerumen impaction requiring prolonged 
treatment; his assessments include otitis externa and left 
ear cerumen impaction.  

4.  The veteran's schistosomiasis is asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post transurethral resection of the prostate have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 38 
C.F.R. §§ 3.102, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 
(2000).

2.  The criteria for a compensable evaluation for the 
veteran's fracture, base of first metacarpal of right hand, 
have not been met.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 38 
C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5224 (2000).

3.  The criteria for a rating of 10 percent, and no more, for 
otitis externa have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act (section 4, 114 Stat. 
2096, 2098-2099); 38 C.F.R. §§ 3.102, 4.7, 4.87; Diagnostic 
Code 6210 (as in effect prior to June 10, 1999), 38 C.F.R. § 
4.87, Diagnostic Code 6210 (effective June 10, 1999 and 
thereafter).  

4.  The criteria for a compensable evaluation for the 
veteran's schistosomiasis have not been met.  38 U.S.C.A. § 
1155; Veterans Claims Assistance Act (section 4, 114 Stat. 
2096, 2098-2099); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic 
Code 7324 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the March 1999 rating decision that the evidence 
did not show that he had met the relevant criteria for higher 
ratings for the four disabilities in issue.  Those are the 
key issues in this case, and the rating decision, as well as 
the statement of the case (SOC), informed the appellant that 
evidence showing that he had met the applicable criteria was 
needed to substantiate his claims.  Moreover, the appellant 
was informed in a March 2000 letter of the medical evidence 
VA was requesting in order to decide his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The discussions in the 
rating decision, the SOC and the March 2000 letter sent to 
the appellant informed him of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denials of these claims.  The RO has 
requested all relevant treatment records identified by the 
appellant, and the appellant was informed in a March 2000 
letter what records the RO was requesting and he was asked to 
assist in obtaining the evidence.  The RO has also requested 
and obtained VA records, as well as service medical records 
from the National Personnel Records Center.  In addition, the 
appellant was afforded VA examinations for all of the 
disabilities in issue in 1998.  The Board therefore finds 
that VA has done everything reasonably possible to assist him 
and that there is sufficient evidence of record to decide his 
claims properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2000); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. 4.31 (2000).  

Where the particular disability for which the veteran is 
service connected is not listed, it will be permissible to 
rate under a closely related disease or injury in which not 
only are the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000); see also Lendenmann v. Principi, 3 
Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  


I.  Status Post Transurethral Resection of the Prostate

In a December 1965 decision, the RO determined that prostate 
symptoms were shown in July 1944, and granted service 
connection for chronic prostatitis and epididymitis, 
evaluated as 0 percent disabling (noncompensable).  The 
veteran underwent a transurethral resection of prostate in 
1993, and his disability was subsequently recharacterized as 
status post transurethral resection of the prostate.  In 
September 1998, the veteran filed a claim for an increased 
rating.  In March 1999, the RO increased the veteran's rating 
to 10 percent.  The veteran has appealed.  

Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are evaluated pursuant to the 
criteria found under 38 C.F.R. § 4.115b, DC 7527.  Under DC 
7527, prostatitis may be evaluated as a voiding dysfunction 
or urinary tract infection, whichever is predominant.  

In this case, since there is no showing of urinary tract 
infection, the Board finds that the veteran's disability is 
most appropriately rated as a voiding dysfunction.  Voiding 
dysfunction is addressed under 38 C.F.R. § 4.115a, which 
directs that the particular condition be rated as urine 
leakage, urinary frequency, or obstructed voiding.  Urinary 
frequency manifested by intervals between daytime voiding of 
two and three hours or awakening to void two times per night 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires intervals between daytime voiding of one and two 
hours or awakening to void three to four times per night.  38 
C.F.R. § 4.115b (2000).

The veteran was afforded a VA genitourinary examination in 
November 1998.  A review of the examination report shows that 
the veteran reported urinating about twice a day, and that he 
was urinating well.  On examination, the sphincter tone was 
normal, and there were no masses.  The prostate was soft.  
The relevant diagnosis was status post transurethral 
resection of the prostate and benign prostatic hyperplasia.  

VA outpatient treatment reports, dated between 1997 and 2000, 
show that he received periodic treatment for complaints of 
sexual dysfunction in 1998 and 1999, with diagnoses that 
included phimosis.  An April 1998 report notes "no urinary 
complaints."  A November 1998 report notes BPH (benign 
prostatic hyperplasia).  

The Board finds that the preponderance of the evidence 
indicates that the veteran's status post transurethral 
resection of prostate is not manifested by a disability 
picture that closely approximates the criteria as required 
for a 20 percent rating.  Specifically, there is no evidence 
of daytime voiding of one and two hours or awakening to void 
three to four times per night.  The Board therefore finds 
that the evidence does not show that the veteran has the 
symptoms required for a rating in excess of the currently 
assigned 10 percent rating for urinary frequency, and that 
the claim must be denied.  

The Board has also considered whether an evaluation in excess 
of 10 percent could be assigned under the criteria pertaining 
to urinary leakage or obstructed voiding.  Under 38 C.F.R. § 
4.115a, continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials which must be 
changed less than two times a day warrants a 20 percent 
evaluation.  With regard to obstructive voiding, a 30 percent 
evaluation is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, and decreased force of 
stream) where there is urinary retention requiring 
intermittent or continuous catheterization.  However, the 
evidence does not show that the veteran is required to wear 
absorbent materials which must be changed less than two times 
a day, nor is there evidence of urinary retention requiring 
intermittent or continuous catheterization.  Accordingly, an 
evaluation in excess of 10 percent is not warranted for 
either urinary leakage or obstructed voiding.  

II.  Fracture, Base of First Metacarpal, Right Hand

The veteran's service medical records show that in April 
1946, he sustained a fracture, simple, comminuted, complete, 
base of first metacarpal, right hand, after he fell down some 
stairs at his home.  

In a December 1965 decision, the RO granted service 
connection for fracture, base of first metacarpal of right 
hand, evaluated as 0 percent disabling (noncompensable).  In 
September 1998, the veteran filed a claim for an increased 
rating.  In March 1999, the RO denied the claim.  The veteran 
has appealed.  

In this case, the veteran's fracture, base of first 
metacarpal of right hand is appropriately rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC), 5224.  Under DC 5224, 
favorable ankylosis of either the major or minor thumb 
warrants a 10 percent evaluation.  In classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits, certain rules are 
provided.  As applicable to this case, with only one joint of 
a digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  Limitation of motion of less than 1 
inch in either direction is not considered disabling.  
38 C.F.R. § 4.71a. 

The veteran was afforded a VA examination of his hand, thumb 
and fingers in November 1998.  A review of the examination 
report shows that the veteran complained that his hand 
symptoms (apparently pain) were precipitated by using a 
machete and alleviated with rest.  He stated that he was 
right-handed, that he had not seen any doctors for his right 
hand in the past year, and that he currently had no pain or 
other symptomatology.  On examination, there were no 
anatomical defects of the right hand.  He could touch the tip 
of all the fingers of the right hand with the tip of his 
right thumb, he could also touch the transverse fold of the 
palm of the right hand with the tips of all the fingers of 
the right hand.  Wrist flexion was to 80 degrees and 
extension was to 70 degrees.  X-rays revealed no evidence of 
post-traumatic arthritis.  The diagnosis was fracture, base 
of the first metacarpal of the right hand.  

The Board has determined that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for the veteran's fracture, base of first metacarpal of right 
hand.  The only evidence for consideration in this case is 
the November 1998 VA examination report, which does not show 
that the veteran has any ankylosis or limitation of motion of 
any finger of the right hand.  It was specifically noted that 
he could touch the median transverse fold of the hand with 
all fingers.  Based on the foregoing, the Board concludes 
that the veteran's fracture, base of first metacarpal of 
right hand, is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for a 
compensable evaluation.  See 38 C.F.R. § 4.7.  Accordingly, 
the claim must be denied.  

A review of the November 1998 VA examination report shows 
that the veteran apparently indicated that he has pain in his 
right hand.  VA is required to take pain symptoms into 
account, to the extent these symptoms are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  
However, the VA examination report shows that muscle strength 
was 5/5, and that there was no atrophy.  Another notation 
states that muscle strength was normal in the right hand and 
wrist.  There was no sensory deficit.  There was no finding 
of additional functional loss due to pain, fatigue, weakness 
or loss of endurance.  Based on the foregoing, the Board 
finds that the evidence does not show that the functional 
loss due to the veteran's disability which impairs him to 
such a degree that he has the equivalent of ankylosis of a 
finger, as required for a compensable rating under applicable 
criteria.  Accordingly, a compensable rating is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.71a, DC 5224.  


III.  Otitis Externa

The veteran's service medical records show that he was 
diagnosed with chronic otitis externa, left, in April 1946, 
and bilateral otitis externa in 1955.  He received several 
treatments for this condition during service.  His separation 
examination report, dated in February 1961, noted that he had 
ear infections.  

In a December 1965 decision, the RO granted service 
connection for otitis externa, evaluated as 0 percent 
disabling (noncompensable).  In September 1998, the veteran 
filed a claim for an increased rating.  In March 1999, the RO 
denied the claim.  The veteran has appealed.  

Otitis externa is inflammation of the external auditory 
canal.  Bucklinger v. Brown, 5 Vet. App. 435, 437 (1993).  

The Board further notes that effective June 10, 1999, certain 
regulatory changes were made to the criteria for evaluating 
audiological disabilities.  See 64 Fed. Reg. 25202-25210 
(1999) codified at 38 C.F.R. §§ 4.85-4.87 (1999).  Generally, 
when the laws or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 312-13 (1991).  However, the changes in these 
regulations do not apply to any date prior to the effective 
date, i.e., June 10, 1999.  See 38 U.S.C.A. § 5110(g) (West 
1991).  

The two versions of this diagnostic code are similar.  
Specifically, under 38 C.F.R. § 4.87a, Diagnostic Code 6210 
(as in effect prior to June 10, 1999), diseases of the 
auditory canal with swelling, dry and scaly or serous 
discharge, or itching that requires frequent and prolonged 
treatment warrants a 10 percent rating.  Under 38 C.F.R. § 
4.87, Diagnostic Code 6210 (as in effect June 10, 1999), a 10 
percent evaluation is warranted for chronic otitis externa 
upon a showing of swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  

The medical evidence in this case includes a VA ear disease 
examination report, dated in November 1998, which shows that 
the veteran complained of tinnitus, and recurrent discharge 
for the last three months.  Examination of the auricles, 
tympanum, tympanic membranes and mastoid were negative.  The 
ear canals were dry and scaly.  No ear disease was present, 
nor were there infections of the middle or inner ear.  Ear 
disease was not affecting any ear function (hearing 
excluded).  The diagnosis was bilateral chronic otitis media.  

A VA audiological examination report shows that the veteran 
complained of bilateral hearing loss and a history of 
recurrent otitis media.  Bilateral hearing loss was shown.  

VA outpatient treatment reports, dated between 1997 and 2000, 
show that in February 1999, the veteran was treated for 
complaints of ear itching.  The assessment was bilateral 
cerumen impaction.  In September 1999 the veteran was treated 
for complaints of left ear ache and drainage.  Left ear 
cerumen buildup was noted.  The assessment was otitis media.  
An October 1999 report contains assessments that included 
left external otitis with impaction.  A January 2000 report 
contains assessments that included left ear cerumen 
impaction.  

The evidence shows that the veteran was noted to have scaly 
ear canals in November 1998, and he was subsequently treated 
for left ear cerumen impaction on several occasions.  The 
assessments included otitis externa and left ear cerumen 
impaction.  Therefore, resolving all doubt in the veteran's 
favor, the Board finds that there is sufficient evidence of 
disease of the auditory canal, specifically, scaliness and 
serous discharge, itching and impaction requiring frequent 
and prolonged treatment, such that a 10 percent rating is 
warranted under 38 C.F.R. § 4.87a, Diagnostic Code 6210 (as 
in effect prior to June 10, 1999).  The 10 percent rating is 
the maximum evaluation provided for under both versions of DC 
6210, which it is noted, is the only applicable code in this 
case.  


IV.  Schistosomiasis

The veteran's service medical records show that he was 
hospitalized for about 18 days for schistosomiasis in June 
1947.  His separation examination report, dated in February 
1961, noted a history of schistosomiasis.  

A VA examination report, dated in October 1965, shows that 
the veteran was diagnosed with schistosomiasis.  However, the 
veteran had no definite gastrointestinal complaints and 
schistosomiasis was not found after laboratory testing.  In a 
December 1965 decision, the RO granted service connection for 
schistosomiasis, evaluated as 0 percent disabling 
(noncompensable).  In September 1998, the veteran filed a 
claim for an increased rating.  In March 1999, the RO denied 
the claim.  The veteran has appealed.  

Schistosomiasis is a "parasitic worm infestation."  De Perez 
v. Derwinski, 2 Vet. App. 85, 86 (1992).  

The veteran's schistosomiasis is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7324.  Under DC 7324, 
intestinal or hepatic distomiasis is ratable as 
noncompensably disabling when there are mild or no symptoms.  
A 10 percent rating is assignable where there are moderate 
symptoms.  

A VA examination report for the intestines, dated in November 
1998, shows that the veteran complained of a six-pound weight 
loss in the previous four to six months.  He denied nausea, 
vomiting, constipation and diarrhea.  He gave a history that 
included cholecystectomy, BPH and right ureterolithiasis.  On 
examination, there was no evidence of malnutrition, anemia or 
debility.  There was no current treatment to comment upon.  
It was noted that a barium enema revealed colon 
diverticulosis.  The diagnoses were diverticulosis coli and 
status post cholecystectomy.

VA outpatient treatment reports, dated between September 1997 
and 2000, show treatments for complaints that included lower 
abdominal pain, constipation and a nervous stomach.  A barium 
enema study report, dated in July 1998, contains an 
impression of mild colonic diverticulosis, and a notation of 
"minor abnormality."  The assessments included low 
abdominal pain, constipation, rule out colon cancer and 
dyspepsia.  Treatment included a low fat, non-dairy diet.  

The Board finds that the preponderance of the evidence 
indicates that the veteran's schistosomiasis is not 
manifested by a disability picture that closely approximates 
the criteria as required for a 10 percent rating.  
Specifically, schistosomiasis was not found on VA examination 
in November 1998, and there is no other medical evidence 
showing that the veteran currently has schistosomiasis.  In 
this regard, while the veteran has been treated for 
gastrointestinal complaints, treatment for these complaints 
has resulted in assessments and diagnoses of conditions for 
which service connection is not currently in effect.  These 
conditions include diverticulosis and dyspepsia.  The Board 
therefore finds that this evidence does not show that the 
veteran has the symptoms required for a compensable rating 
under DC 7324, and that the claim must be denied.  



V.  Conclusion

With regard to the claims for increased ratings for fracture, 
base of first metacarpal of right hand, status post 
transurethral resection of the prostate, and schistosomiasis, 
the Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for status post 
transurethral resection of the prostate is denied.  

A compensable rating for fracture, base of first metacarpal 
of right hand, is denied. 

A rating of 10 percent for otitis externa is granted, subject 
to provisions governing the payment of monetary benefits.  

A compensable rating for schistosomiasis is denied. 


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

ANGEL M. SANTANA RIVERA	C 21 649 971


	


12

